Appeal by defendant from a judgment of the County Court, Nassau County, rendered February 8, 1971 on resentence, convicting him of selling a dangerous drug in the fourth degree, upon a guilty plea, and sentencing him to an indeterminate term with a maximum of seven years. Judgment modified, in the interests of justice, by altering the sentence imposed to a reformatory sentence. As so modified, judgment affirmed. Under the circumstances of this case the sentencing court should have submitted defendant to the rehabilitation process implied in a reformatory sentence. Rabin, P. J., Latham, Shapiro, Gulotta and Brennan, JJ., concur.